Citation Nr: 1432608	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for receding gums and teeth problems.

2.  Entitlement to service connection for cold injury residuals of the hands.

3.  Entitlement to service connection for cold injury residuals of the feet.

4.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 9, 1991 to August 26, 2005.  His service from July 9, 1991 to October 27, 1998 has been deemed honorable for VA purposes.  His service from October 28, 1998 to August 26, 2005, has been deemed dishonorable and is a bar to VA benefits.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a Board hearing before the undersigned in August 2010; a transcript of the hearing is of record.

In multiple statements, the Veteran has requested dental treatment by VA.  See, e.g., a September 2008 Notice of Disagreement.  A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board finds that the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDINGS OF FACT

1.  The Veteran does not have a current dental disability for VA compensation purposes.  

2.  The evidence of record does not establish any diagnosed cold injury residuals of the hands and feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability are not met. 
38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.159, 4.150 (2013).

2.  The criteria for service connection for cold injury residuals of the hands are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for service connection for cold injury residuals of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by an August 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  After allowing time for response, the claims were initially adjudicated in an October 2007 rating decision.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs).  During the Board hearing, the Veteran testified that he had not received any post-service treatment for dental issues or cold injuries from VA or private facilities (Board Hearing Transcript (Tr.) at 6, 10).  Regarding the claims decided herein, the Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of these issues have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

The Veteran was evaluated in conjunction with his claims in September 2007.  Although he was not provided with a specific dental or cold injury examination, he was provided with a general medical evaluation.  The September 2007 VA examination report indicates that the Veteran's mouth and dentition was examined.  His extremities were also examined for cold injury residuals.  The VA examiner reviewed the claims file, noted and considered the Veteran's reported symptoms and assertions, and examined the Veteran and noted the pertinent findings.  The Board finds that the VA examination report, along with the other evidence of record, is adequate to make a determination on the claims herein decided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in August 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to the disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

A.  Dental Disability

The Veteran asserts that he has receding gums and teeth problems that began during active service.  See Board Hearing Tr. at 6.  On his August 2006 claim (VA Form 21-526), he indicated that the disability began in July 1997; however, during the Board hearing, he testified that he began noticing problems during his second period of service.  Id. at 7.  

The Veteran's service treatment records reflect that tooth #19 was extracted in August 1991.  In October 1991, tooth #31 was treated for dental caries.  In May 1992, tooth #3 was also treated for caries.  In June 1992, teeth #s 1 and 16 were extracted (top wisdom teeth).  In January 1995, he was treated for ulcerated gingiva, which appeared to be caused by brushing.  A lump was noted on medial to the right mandible, which the Veteran said had been there two days.  Flossing was recommended to help solve problem of bleeding gums.  In August 1995, the Veteran reported that he was hit in the face with a Kevlar bag and had mild pain on palpation; no abnormalities were detected.  In March 1996, fillings in teeth #s 32 and 17 were treated with vitrebond/probond and tooth #18 was sealed.  In December 1996, caries was noted in teeth #s 2 and 3; he received amalgam fillings.  Dental caries in tooth #14 was treated in April 1998.  

The Veteran complained that his right jaw hurt in September 1999; X-rays were negative.  In July 2000, teeth #s 14 and 21 were treated for dental caries.  
In October 2001, tooth #2 was treated for dental caries with an amalgam filling.  Later that month, it was noted that the Veteran had sub-gingival calculus with heavy bleeding.  He was scheduled for a follow-up appointment, but failed to report for it.  In March 2002, tooth #15 was treated for dental caries.  Later that month, it was noted that plaque control was excellent and that calculus was not noted.  Delayed passive eruption and gingival recession was noted at tooth #12.  It was also noted that the Veteran would benefit from crown lengthening of teeth #s 6-8.  The Veteran was concerned with his crowded front teeth and further orthodontal evaluation was recommended.  In July 2002, peridex was recommended for mild gingival irritation.  

The September 2007 VA examination report indicates that the Veteran's mouth was within normal limits and dentition was described as "reasonable."

Initially, the Board notes that dental disabilities are treated differently from medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 3.381(a).  In other words, in general, dental caries, replaceable missing teeth, and periodontal disease are not considered disabilities for purposes of VA compensation.

Under VA regulations, compensation is available for certain types of dental and oral conditions set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Id.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

The Veteran does not allege and the evidence does not show any dental trauma in service resulting in disability.  He was treated on multiple occasions for dental caries and received several fillings.  Several teeth were also extracted.  VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).  Regarding receding gums, passive delayed eruption and gingival recession was noted in March 2002; however, receding gums is not a compensable dental condition.  Moreover, this condition was noted during a period of dishonorable service, which is a bar to VA benefits.  

In this case, the Veteran has failed to present competent evidence of a compensable dental disability.  Therefore, the claim for service connection for receding gums and teeth problems must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the Introduction, the AOJ has not yet addressed his claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the AOJ for appropriate action.

B.  Cold Injury Residuals

The Veteran asserts that he has residuals from cold injuries he sustained to his hands and feet during service.  During the Board hearing, he testified that he had to lie down in the snow during training exercises and that his hands and feet were exposed to excessive cold.  See Board Hearing Tr. at 3.  He said that his hands and feet continue to get cold easily and hurt when cold.  

The Veteran's service treatment records reflect that he complained of frostbite in both feet in November 1993.  It was noted that he had been in the cold during physical training for approximately 1 1/2 hours.  His feet were cold to the touch.  Capillary refill was 2 to 3 seconds.  There were no skin changes or sloughing and he had normal sensation throughout.  There was no discoloration or deformity.  The assessment was cold feet due to cold temperatures and he was advised to warm his feet as needed.  On a June 1994 Medical Inprocessing Checklist, the Veteran noted that he had cold weather injuries of his feet and hands.  On the July 1994 Screening List, a physician noted that the Veteran had been treated for frostbite.  

During a September 2007 VA examination, the Veteran reported that he had to lie in the snow for up to two hours during training exercises.  He said that he had coldness and pain in his hands and feet and difficulty moving and walking.  He said that he had had no treatment since service, but continued to have occasional tingling pain in the hands and feet.  He denied a history of reflex sympathetic dystrophy, recurrent fungal infections, breakdown or ulceration, or disturbance in nail growth.  He said he had arthritic type pain in the hands, but denied limitation of motion.  He said that his skin changed color with cold weather and that his hands became more red.  There was no history of skin thickening or thinning.  On physical examination, deep tendon reflexes and sensory examinations were normal.  The examiner indicated that there was no evidence of cold injury on objective physical examination nor were any residuals found in the service treatment records.  

In this case, the evidence does not reflect that the Veteran has had any current cold injury residuals of the hands and feet.  Although his service treatment records indicate that he complained of cold feet in 1993, the evidence does not indicate that such exposure resulted in any permanent or chronic condition.  The Board acknowledges the Veteran's September 2008 statement that the VA examiner told him that the discoloration of his fingernails and toenails was result of cold injuries; however, there was no mention of this in the examination report.  Rather, the examiner stated that there was no evidence of cold injury on examination.  The Board finds the unequivocal statement in the examination report is more probative than the Veteran's more general assertions of what the examiner verbalized to him.  For these reasons, service connection for cold injury residuals of the hands and feet must be denied because there is no evidence of current disability - the first element required for service connection.

In reaching this determination, the Board has carefully considered the Veteran's lay statements.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to diagnose cold injury residuals or to relate any current symptoms to cold exposure in service that occurred over 10 years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for receding gums and teeth problems, and cold injury residuals of the hands and feet.  The benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for receding gums and teeth problems is denied.

Entitlement to service connection for cold injury residuals of the hands is denied.

Entitlement to service connection for cold injury residuals of the feet is denied.


REMAND

The Board has determined that additional development is required before it can adjudicate the matter of entitlement to service connection for depression.  See 38 C.F.R. § 19.9.  A remand is necessary to obtain a VA examination and medical opinion regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  A remand is also necessary to obtain any outstanding VA treatment records.  

The Veteran asserts that his depression was incurred in or is otherwise related to an in-service event or injury.  During the Board hearing, he attributed his depression to a motor vehicle accident that occurred during his first period of active duty.  See Board Hearing Tr. at 5, 8.  He said that he had been training for Special Forces and that the injuries he sustained during the motor vehicle accident made him ineligible.  Id. at 5.  He said he began drinking and getting into trouble and received treatment for depression during his second period of active duty.  Id. at 8.  

The Veteran's service treatment records reflect that he was involved in a motor vehicle accident in March 1996.  He had multiple orthopedic complaints both before and after this accident and is service-connected for several disabilities relating to this accident.  The Board interprets the Veteran's testimony to include an alternative theory of entitlement to service connection on a secondary basis.  Id. at 9; see also, 38 C.F.R. § 3.310 (2013).  

Service treatment records dated from January to July 2002 note that the Veteran was being treated for depression and anxiety and was taking Zoloft; however, it does not appear that his mental health records were obtained.  On the Veteran's August 2006 application for benefits (VA Form 21-526), he indicated that he was treated for depression at Irwin Army Community Hospital at Fort Riley beginning in 2001.  Because mental health records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1.  

During the September 2007 VA examination, the Veteran reported that he had some depression post military service, but had not received any follow up treatment.  The examiner noted that the Veteran suffered from a certain amount of mood cycling, which included certain periods of depression, but opined that his reported symptoms did not rise to the level of a psychiatric disorder at that point.  During the August 2010 Board hearing, the Veteran testified that he was receiving treatment for depression at the Topeka VA Medical Center (VAMC).  See Board Hearing Tr. at 6.  Therefore, another VA examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of depression and if so, whether it is related to his military service or a service-connected disability.  Prior to undergoing a VA examination, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored mental health clinic records for the Veteran, including but not limited to records from Irwin Army Community Hospital at Fort Riley, Kansas, dated since 2001.  

2.  Obtain any outstanding VA treatment records for the Veteran from the Topeka VAMC.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested above, schedule the Veteran for an examination to determine the current nature and etiology of his claimed psychiatric disorder.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Note:  The Veteran's active service from July 9, 1991 to October 27, 1998 is deemed honorable for VA purposes; however, his active service from October 28, 1998 to August 26, 2005, is deemed dishonorable and is a bar to VA benefits.

With respect to each diagnosed psychiatric disorder, the examiner is requested to answer the following questions:  

a)  Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service from July 9, 1991 to October 27, 1998, or is related to any in-service disease, event, or injury during this time period, to include the motor vehicle accident that occurred in March 1996?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that such disability is causally related to the Veteran's service-connected disabilities?  

c) Is it at least as likely as not (a 50 percent or greater probability) that such disability is aggravated beyond the normal course of the condition by the Veteran's service-connected disabilities? 

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the requested action, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


